IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


R.D.L.,                                   : No. 40 WAL 2019
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
J.T.M.,                                   :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of April, 2019, the Petition for Allowance of Appeal is

DENIED.